Habéis, J.
[1.] We have, with much care, endeavored to trace the various delegations, by the Legislature, to the Inferior Court, of the power of taxation for local purposes.
The first grant we find in the Act of 1799, (see Cobbs Digest, sec. 5, p. 944) in the words,' And that, from time to time hereafter, the Inferior Courts of the several counties shall have full power and authority to appoint the places of erecting public bridges; and the Inferior Court shall levy the amount [cost] -thereof on the county, or order the same to be paid out of any funds of the county subject to their disposal.”
The second grant, by Act of 1801, (Cobb's Digest, p. 358) required the Inferior Court to levy, annually, a county tax equal to what is due or may become due to the jailor, sheriff, and coroners, for costs and fees in cases of insolvent prisoners, maintenance of criminals while in jail, etc.
The third grant is by act of 1820, (GoWs Digest sec. 7, p. 184) whereby power is conferred on the Inferior Court to levy a tax, extraordinary of the general State tax, not to exceed 50 per cent., annually, on such general State tax, upon the recommendation of two-thirds of the grand jury.
The fourth grant is by the Act of 1818, (Cobb's Digest, p. 347) whereby the Inferior Court is authorized to raise a special tax, not to exceed one-eighth part of the general tax of the county, for the support of its paupers.
The fifth grant is by the Act of 1843, (Cobb's Digest, p. 5) for educational purposes, upon the recommendation of the grand jury at the spring term.
These powers resided in the Inferior Courts at the time *374the levies complained of were made; and the question is, were they authorized by law ?
[2.] As to the levy of thirty per cent, tax as a turnpike fund, if that had been a disputable exercise of power when made, it was afterwards legalized by an Act of the Legislature.. That Act disposes of this item.
[3.] A tax of forty-five per cent, was levied for a bridge fund. The power of taxation to pay for public bridges, by the Act of 1799, appears to have no other limit than the cost' of erection; and full authority is given to raise their cost by taxation.
[4.] There is no allegation in the bill of complainants which denies an indebtedness for that purpqse — that the tax levied exceeds the cost of bridges built or contracted for. Without an allegation of that kind, and undenied, we will not presume an abuse of power in this regard.
[5.] The pauper tax, limited to one-eighth of the general tax, has not exceeded the law.
[6.] We have not been able to find either a general or local law, previous to 1860, conferring the power on the Inferior Court to levy a tax to pay petit jurors. Yet, if the duty of compensating them is imposed on the county treasury, the moneys arising from verdicts and confessions in civil cases, it is apprehended, will be applied to such purpose, and exhausted, before a tax for this purpose will be imposed. We are not sure but that the duty to pay petit jurors involves, necessarily, the right to tax to pay the indebtedness on this account which may remain. But this question will be satisfactorily disposed of in the examination of the next item of tax complained of, that is, the thirty-five per cent, additional to those enumerated. This amount embraces the two items recommended by the grand jury — twenty-five per cent, for general purposes, ten per cent, for paling in court house. They also recommended a tax of twenty per cent, to pay petit jurors.
Flow, it cannot be doubted that, upon the recommendation of two-thirds of the grand jury, an extraordinary tax for *375general purposes may be levied by the Court. The grand jury recommend fifty-five per cent.; but the Inferior Court, in their levies for general purposes, did not exceed fifty per cent.; and their order, therefore, is not liable to the objection made by complainants.
The bill of complainants was evidently filed under the conviction that the Inferior Court could levy no taxes for county purposes beyond fifty per cent, on the general tax; and such, indeed, was my impression until compelled by duty to make this investigation.
This decision is made upon the laws as they were when the bill was filed. Since then, by the Code, the duties of the Inferior Court have been more clearly defined, and their discretionary powers in levying taxes enlarged. See Code, pages 102, 103, 101, 105, 106, 107.
Finding no violation of law in the levy of. taxes by the Inferior Court of Lee, we affirm the judgment of the Circuit Judge, dissolving the injunction in this cause.